DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 09/01/2022 the following occurred: Claims 1-7, 9-14, 21, 24, 26-28, and 35 were amended; and Claim 36 was canceled. Claims 1-7, 9-14, 21, 24, 26-28, and 35 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-14, 21, 24, 26-28, and 35 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-21 of copending Application No. 16/440787, claims 1, 3-7, 10-11, 15-17, 20, 28-32, and 35-37 of copending Application No. 16/440737, claims 1, 3-10, 13-17, 19-21, 23-24, 27, and 35 of copending Application No. 16/440319, claims 1-89 of copending Application No. 17/132731, claims 1, 3-7, 11-12, 14-17, 20, 23, 27-29, and 31-32 of copending Application No. 16/440761, claims 1-19 and 21 of copending Application No. 16/440826, claims 1-20 of copending Application No. 16/440811, claims 1-70 of copending Application No. 17/362654, and claims 1-20 of copending Application No. 17/323138.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because they each use similar language with only slight variations - all applications claim conducting surveys, running the survey results against filters, obtained acknowledgement, and proceeding with a fulfillment process, as claimed; hence, each application claims the same function as applied to differing pharmaceutical compositions, survey results, and filters; for example, Application No. 16/440708 describes the common invention as applied to “qualifying a human subject for over-the-counter delivery of a concentrated fish oil-based pharmaceutical composition for lowering triglycerides” and so obtains survey results and runs filters against said survey results that are appropriate for “a concentrated fish oil-based pharmaceutical composition”. The descriptors of data that place the invention in differing contexts (e.g., the claimed “corticosteroid pharmaceutical composition” versus the “concentrated fish oil-based pharmaceutical composition” of copending Application No. 16/440708) are nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)).
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in other copending applications.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claims 1-7, 9-14, 21, 24, 26-28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,910,091 and claims 1-56 of U.S. Patent 11,081,240. Although the conflicting claims are not identical, they are not patentably distinct from each other because they each use similar language with only slight variations - all applications claim conducting surveys, running the survey results against filters, obtained acknowledgement, and proceeding with a fulfillment process, as claimed; hence, each application claims the same function as applied to differing pharmaceutical compositions, survey results, and filters; for example, U.S. Patent 11,081,240 describes the common invention as applied to “qualifying a human subject for over-the-counter delivery of an angiotensin II receptor blocker pharmaceutical composition for lowering blood pressure” and so obtains survey results and runs filters against said survey results that are appropriate for “an angiotensin II receptor blocker pharmaceutical composition”. The descriptors of data that place the invention in differing contexts (e.g., the claimed “corticosteroid pharmaceutical composition” versus the “angiotensin II receptor blocker pharmaceutical composition” of U.S. Patent 11,081,240) are nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-14, 21, 24, 26-28, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7, 9-14, 21, 24, 26-28, and 35 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites a) conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results indicates: whether the subject is taking another steroid medication, an age of the subject, a pulmonary function status of the subject, a severity of the subject's asthma, whether the subject has an untreated infection, a surgery status of the subject, a bone density status of the subject, and whether the subject has ever had cataracts or glaucoma; b) running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the corticosteroid pharmaceutical composition and the method is terminated without delivery of the corticosteroid pharmaceutical composition to the subject, wherein the first plurality of filters comprises: a first steroid medication filter that is fired at least when the first plurality of survey results indicates that the subject is taking a steroid medication, an age filter, a first pulmonary function filter that is fired at least when the first plurality of survey results indicates that the subject has compromised pulmonary function, and an asthma severity filter; c) running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises: a first infection filter that is fired at least when the first plurality of survey results indicates that the subject has a severe, untreated infection, a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject is planning on undergoing surgery, a first bone density filter that is fired at least when the first plurality of survey results indicates that the subject has decreased bone mineral density, and a first ocular disease filter that is fired at least when the first plurality of survey results indicates that the subject has ever had cataracts or glaucoma; d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; and e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (ii) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises: storing an indication in a subject profile of an initial order for the corticosteroid pharmaceutical composition, communicating an over-the-counter drug facts label for the corticosteroid pharmaceutical composition to the subject, and authorizing, upon confirmation from the subject that the over-the-counter drug facts label has been received and read, provision of the corticosteroid pharmaceutical composition to the subject.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by qualifying a human subject for over-the-counter delivery of a corticosteroid pharmaceutical composition for treating or preventing symptoms of asthma, as recited above, and as reflected in the specification, this “addresses the need in the art for systems and methods configured for qualifying a human subject for over-the-counter delivery of corticosteroid pharmaceutical composition (e.g., budesonide) thereby treating or preventing symptoms of asthma.” (see: specification paragraph 15). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions (e.g., qualification for over-the-counter delivery) or managing personal behavior or relationships or interactions between people (e.g., human subject and authorizing provision of corticosteroid pharmaceutical composition to the subject), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address a problem rooted regulations regarding prescription access: “Because corticosteroids cause adverse effects in certain patients, the population receiving them should be carefully selected and monitored. This is why corticosteroid distribution has traditionally been regulated through exclusive prescription access.” (see: specification page 7). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
The claims recite the additional elements of “wherein the corticosteroid pharmaceutical composition is administered to the subject after authorization of the provision” (claim 1), which are considered an insignificant post-solution activity concerning an insignificant application. The addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic elements that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). U.S. Patent Application Publication 2011/0181410 to Levinson supports this conclusion by teaching treating conditions such as asthma with corticosteroids such as prednisone, fluticasone, budesonide, mometasone, or beclomethasone (see: Levinson, paragraph 62). And the originally filed specification supports this conclusion at Fig. 1 and: 
Paragraph 61, where “Of course, other topologies of the system 48 are possible. For instance, rather than relying on a communications network 106, the one or more user devices 102 and the one or more dispensary destination devices 104 may communicate directly to the data collection device 200 and/or the corticosteroid pharmaceutical composition OTC dispensing device 250. Further, the data collection device 200 and/or the corticosteroid pharmaceutical composition OTC dispensing device 250 may constitute a portable electronic device, a server computer, or in fact constitute several computers that are linked together in a network, be a virtual machine in a cloud computing context, be a container in a cloud computer context, or a combination thereof. As such, the exemplary topology shown in Figure 1 merely serves to describe the features of an embodiment of the present disclosure in a manner that will be readily understood to one of skill in the art.”
Paragraph 266, where “In one aspect, the disclosure provides a method for treating or preventing symptoms of asthma in a subject in need thereof, the method comprising: administering a (e.g., low-dose) corticosteroid pharmaceutical composition to a subject qualified for over-the-counter access to the corticosteroid pharmaceutical composition. In some embodiments, the subject is qualified for the over-the-counter access to the corticosteroid composition using a method, system, or computer readable medium disclosed herein.”
Paragraph 274, where “…In some embodiments, the method also includes treating the human to treat or prevent symptoms of asthma of the human, upon authorization of the provision e.g., by providing access to the corticosteroid pharmaceutical composition to the human and/or by administering the corticosteroid pharmaceutical composition to treat or prevent symptoms of asthma in the human.”
The claims recite the additional elements directed to post-solution activity, as recited and indicated above, which amounts to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, 21, 24, 26-28, and 35, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 9-14, 21, 24, 26-28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the claim teaches “storing” but there are no claimed elements by which to perform storing thereby rendering it unclear as to what the meets and bounds of storing are within the context of the claim. 

Claims 2-7, 9-14, 21, 24, 26-28, and 35 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Response to Arguments
Applicant’s arguments from the response filed on 09/01/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the double patenting rejections should be withdrawn because “First, Applicant submits that, rather than being the rote components characterized in the Office Action that are generic among any number of interchangeable pharmaceutical compositions, the claimed filters are each distinguishable from the filters in the claims of the Cited References. Second, Applicant notes the long-felt, unmet need that is expressly addressed by the claims of the instant application as a further indication of its nonobviousness of the claims of the instant application over the claims of the Cited References. Consideration of the claimed filters demonstrates nonobviousness. A comparison of filters recited in the instant application and those of a referenced application-Serial No. 16/440,787-(hereinafter "the '787 Application", see Table A below), demonstrates the clear distinctions between the instantly claimed filters and those of the '787 Application in terms of number of filters, their character, and their context. Table A clearly shows that the number of filters, which is somewhat dependent upon the amount of information required to make an authorization decision, vary between the instant application and the '787 Application. As Table A demonstrates, the filters of the instant application and that of the '787 Application are highly customized to address the specific medical information that is needed to qualify a subject for the specific therapeutic compounds that are the subject of the instant application and the '787 Application. Each of the filters is necessary to ensure that only those in need are dispensed a particular therapeutic compound. For instance, each set of filters address the unique contraindications or side effects associated with each different type of therapeutic compound. Thus, each application represents an artfully curated set of filters that ensures maximal utility to patients in need of treatment...”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claims as a whole are distinguishable over prior art, not the individual filters – for example, “Age” is a filter common to both applications in the Table A provided in the arguments. Not only is age a common filter between the two applications, it is common within the prior art as well. If the claim were directed to filtering based on age, the claim would be rejected, but this is not the case.
Long-felt need for nonfunctional descriptive material does not comport patentability for said nonfunctional descriptive material because, for example, when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability. 
The arguments focus of the nonfunctional material itself (e.g., “highly customized…specific medical information that is needed to qualify a subject for the specific therapeutic compounds”) and not the substrate itself (e.g., the function of filtering). In claim 1, for example, the survey results are run “against a first plurality of filters” for example, where a filter is “an age filter”, for example. The claim is concerned with data being filtered and not how the function of filtering itself is being performed. There is no functional different between the survey results being run against “an age filter” as opposed to being run against “an asthma severity filter”, as is also performed in the claim, or any other conceivable filter, because the function of filtering as claimed is identical in all cases, and instead it is merely the label indicating what is being filtered that has changed, a label that is descriptive but nonfunctional within the context of the claims. The differences between the cases at issue in the double patenting rejections are differences of use (e.g., “use of a corticosteroid pharmaceutical composition” as argued) and nonfunctional filter labels (e.g., “Age” as argued), but they are not patentably distinct functional features.
As mentioned above, a terminal disclaimer will resolve these issues. 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because “in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) the Federal Circuit held that "method of treatment" claims that apply a natural law or abstract idea are not directed to patent ineligible subject matter. Id. at 1134-1136. As method of treatment claims are not directed to a judicial exception under step 1 of the Alice test, analysis of such claims under step 2 of the Alice test is unnecessary. The USPTO further acknowledged the Federal Circuit's decision in Vanda in its Memorandum of June 7, 2018, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, and its 2019 Revised Patent Subject Matter Eligibility Guidance of January 7, 2019. Applicant submits that the present claims, as amended, are similarly method of treatment claims that are not "directed to" a judicial exception under step 1 of the Alice test.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Vanda Pharmaceuticals teaches identifying patients who metabolize a drug poorly, and administering an adjusted dose of the drug to such patients, but in the present case, when authorized, “the corticosteroid pharmaceutical composition is administered to the subject after authorization of the provision.” There is no adjustment of therapy based on analysis in the current claims, which are instead concerned with the authorization of a drug. However, if sufficiently claimed and supported by the specification, the administration limitation argued could be amended to indicate an adjusted dosage based on the prior analysis performed in the claim. This would be more akin to Vanda Pharmaceuticals, and if sufficiently so, would render the claims statutory. As presently claimed, the administering step is akin to a final step of using a tool (scissors) to cut hair within the context of a method of assigning hair designs to balance head shape, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016) – see MPEP 2106.05(f). Note that the limitation in question represents post-solution activity for the reasons indicated in the rejection above, but was not indicated as such in previous claim 36 (currently canceled) because it was then the only limitation step of that method and a claim cannot be entirely considered to be extra-solution activity.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 112 rejections should be withdrawn because “the specification plainly defines the term as meaning "to provide by retail purchase, subject to the constraints disclosed herein, but without a prescription or license from a physician or medical practitioner." See Applicant's specification at paragraph [0047] (emphasis added). To this end, the need to qualify a subject remains even when the requirement for a prescription is withdrawn. This situation is analogous to other compositions, such as progesterone or certain allergy and cough medications, that are available by retail avenue but only under particular strictures, such as proving one's age or limiting supply to a given individual. As such, the present disclosure teaches constraints (i.e., authorization) to limit provision even without a prescription.”
The previous rejections are withdrawn in view of the arguments and specification citations. Note that it is not persuasive that the term is particularly “defin[ed]” as such in the specification, but the citations do provide written description support for the persuasive argument provided. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 103 rejections should be withdrawn in view of the amendments.
The rejections are withdrawn in view of the cancelation of claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form, including:
U.S. Patent Application Publication 2022/0163546 to Huser (see paragraph 16, 21, 32-38, and 52).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626